Citation Nr: 1624017	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from June 1961 to December 1964. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from an April 2011 rating action by the Regional Office (RO) in Manchester, New Hampshire, which denied a claim for service connection for PTSD.  In January 2015, the Board remanded the claim for additional development.  

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed condition as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In September 2012, the Veteran was afforded a hearing at the RO before a Decision Review Officer.  In January 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1974, the RO denied a claim for service connection for a nervous condition. 

2.  The evidence received since the RO's May 1974 decision, which denied a claim of entitlement to service connection for a nervous condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, due to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's May 1974 decision which denied a claim for service connection for a nervous condition; the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015). 

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for PTSD.  During his hearing, held in September 2012, the Veteran testified that he had "a very, very difficult time with time frames," but that he estimated that he had received VA treatment beginning in about 1968.  

Although his testimony was quite vague, he testified that he had spoken to a chaplain on many occasions about difficulties during service, and that he initially refused to talk to the chaplain because he feared being killed.  He stated that the chaplain eventually allowed him to work in the officers' quarters, but that after the chaplain left, he was put in the "red-line" brig for about 30 days.  He essentially testified that this brig was for servicemen who required greater discipline than normal.  He indicated that the conditions in the brig were harsh, and that he was beaten, hung by his thumbs, and put into a box.  During his hearing, held in January 2013, he testified that while he was in the brig, he was physically abused during about 30 days spent in the Marine Corps brig at Keflavik, Iceland, to include being beaten, hung by his thumbs, and being put into a box.

The Board notes that additional evidence has been received following the issuance of the most recent supplemental statement of the case in May 2015, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, this evidence is not relevant to the issue on appeal, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

In October 2010, the Veteran filed a claim for service connection for PTSD.  In April 2011, the RO denied the claim for service connection for PTSD.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.   

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  VBA Manual M21-1, IV,ii,1.D.17.n. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5) allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Id.  However, that the Board may still weigh any such medical opinion evidence in context with other record evidence, and that the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Id. at n.1; see also 67 Fed. Reg. at 10,330-31 (Mar. 7, 2002).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.665(b)(2015).

As an initial matter, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in April 2011.

The Veteran's service personnel records include his discharge, (DD Form 214), which notes "time not served" from March 12, 1962 to March 30, 1962.  
The Veteran's personnel files include an abstract of service which indicates assigned to a U.S. Naval Station #56[illegible] in November 1961, and to the U.S.S. Long Beach in December 1962.  

The Veteran's service treatment records do not show treatment, findings, or a diagnosis involving psychiatric symptoms.  The Veteran's separation examination report, dated in December 1964, shows that his psychiatric condition was clinically evaluated as normal.  The report notes that he was being administratively discharged.  

As for the post-service medical evidence, a VA hospital report, covering treatment provided between January and March of 1974, shows that the Veteran was treated for "problems with frequent use of drugs."  He requested to participate in a drug treatment program, and was enrolled in one.  He made significant progress, and requested discharge.  The relevant diagnosis was drug misuse, multiple drugs including marijuana, alcohol, amphetamines, and barbiturates.  

Reports from the Vet Center, dated between 1989 and 1994, contain notations of paranoia, and "schizoid," with violent tendencies, and an "inability to cope with people or everyday aversion to social structure," but do not otherwise contain any diagnoses.   

A May 1991 VA report notes that the Veteran was receiving treatment for drug and alcohol -related problems.  The report contains a provisional diagnosis of rule out alcohol and cannabis use.  On examination, there was no evidence of alcohol dependence.  

VA progress notes, dated as of 1997, contain diagnoses of adjustment disorder with depressed mood, anxiety, depression, and ADHD (attention deficit hyperactivity disorder).  

The Veteran was first diagnosed with PTSD in 2010, at which time he was noted to report of "several traumatic events while on board ship, including some beatings while doing brig time."  See October 2010 VA progress note.  

In a December 2012 report, he stated that he got into trouble during service after the sale of one or more weapons, and that he refused to testify against other sailors.  He reported that he was given a hard time in the brig, and later transferred to a ship where he was "put with the bad guys and continued to receive harsh treatment."    

In April 2011, the RO issued a memorandum in which it concluded that there was insufficient evidence of record to warrant an attempt to verify any claimed stressor with the JSRRC (the U.S. Army and Joint Services Records Research Center).  The Board must agree:  At his hearing the Veteran himself conceded that his statements regarding service were vague and that he was not good with dates.  There is simply nothing we can confirm based on events that occurred more than 50 years ago.

In January 2015, the Board remanded the claim, in part, in order to afford the Veteran an examination, and to obtain an etiological opinion.  

That same month, the Veteran was sent a duty-to-assist letter, in which he was requested to provide additional details of his stressors, any relevant private medical evidence (or, in the alternative, to complete a release form for such treatment), and to identify any VA treatment.  There is no record of a response.   

Internal documentation from the RO, dated in February 2015, states that the Veteran had been scheduled for an examination on two occasions, and that he had canceled both times, with different reasons each time.  The report notes that scheduling into the first week of July was currently being done, that the Veteran stated he would be out of town in May, and that rescheduling could not be done at this time.  There is no record of a request for a rescheduled examination from the Veteran or his representative.  See e.g., representative's post-remand brief, dated in December 2015.  As there is no record to show that the Veteran had provided good cause for his failure to report for the scheduled examinations, his claim will be adjudicated on the evidence currently of record.  See 38 C.F.R. § 3.655(b).  

With regard to the claim for an acquired psychiatric disorder (other than PTSD), in a final and unappealed decision, dated in May 1974, the RO denied a claim for service connection for a nervous condition.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  At that time, the only post-service medical evidence was a 1974 VA treatment report for drug misuse.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A.
§§ 5108, 7105(c) (West 2014 & Supp. 2015).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

The medical evidence received since the RO's May 1974 decision includes a great deal of medical evidence which shows treatment for psychiatric symptoms beginning in 1989, with diagnoses that include PTSD, anxiety, depression, and an adjustment disorder.

This evidence, which was not of record at the time of the May 1974 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The submitted evidence contains evidence of a diagnosed acquired psychiatric disorders that were not of record at the time of the RO's May 1974 decision.  The Board therefore finds that the submitted evidence is new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.

The Veteran's service treatment records do not show any relevant complaints, findings, or treatment, and the Veteran's psychiatric condition was clinically evaluated as normal upon separation from service in December 1964.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

Following separation from service, the earliest medical evidence of treatment for psychiatric symptoms (other than substance abuse, which was first treated in 1974) is dated in 1989.  

This is about 25 years after separation from service.  

The Veteran has not specifically, alleged a continuity of symptoms since his service, and in any event, as the Veteran is not shown to have a disorder listed at 38 C.F.R.  § 3.309(a), the theory of continuity of symptomatology is not applicable to this claim.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  There is no competent opinion in support of the claim.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.

To the extent that a claim for service connection for PTSD has been presented, as it is not shown the Veteran engaged in combat, or that he was exposed to hostile military or terrorist activity, his assertions of service stressors while incarcerated, to include being beaten, put into a box, and hung by this thumbs, are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); VBA Manual M21-1, IV.ii.1.D.3.a. 

The Board has previously stated that it has accepted the Veteran's testimony insofar as he testified that he was incarcerated during service.  However, there is no evidence of record in support of any of his claimed stressors.  In summary, there is no verified stressor upon which a diagnosis of service-related PTSD may be based, and the claim for PTSD must therefore be denied.  38 C.F.R. § 3.304(f); VBA Manual M21-1, IV.ii.1.D.3.p.  

The Board further notes that even assuming arguendo that a verified stressor was of record, service connection would still not be warranted, as there is no competent opinion in support of the claim.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The RO attempted to schedule the Veteran for an examination on two occasions, without success.  Accordingly, the preponderance of the evidence is against the claim for PTSD, and the claim must be denied.  While the Veteran clearly has problems, the current record simply does not provide a basis to find the Veteran has PTSD and/or PTSD related to service.  The post-service medical records also provide evidence against this claim, indicating that the Veteran's problems are the result of drug abuse well after service.  Even if the Board concedes that the Veteran has PTSD, there is simply no stressor that the Board can confirm that provides the basis to grant such a claim.  The Veteran's own statements have been vague.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no inservice evidence of treatment for psychiatric symptoms, or until about 25 years following active duty service.  There is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has an acquired psychiatric disorder, to include PTSD, due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  Attempts were made to afford the Veteran an examination, however, he canceled two scheduled examinations with no record to show good cause, and he has not requested a rescheduled examination.  

In January 2015, the Board remanded the claim, in part, to attempt to obtain additional service personnel records for the Veteran.  Additional personnel records were subsequently obtained, however, they do not contain any relevant and material evidence.  The Board also directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  As previously stated, that same month, the Veteran was sent a duty-to-assist letter, in which he was requested to provide additional details of his stressors, any relevant private medical evidence (or, in the alternative, to complete a release form for such treatment), and to identify any VA treatment.  There is no record of a response.  Internal documentation from the RO, dated in February 2015, states that the Veteran was scheduled for an examination on two occasions, but that he had canceled both times, with different reasons each time.  The RO stated that rescheduling could not be done, and there is no record to show that the Veteran or his representative ever requested a rescheduled examination.  

The Board can not simply keep remanding the case to the RO in hopes that the Veteran will someday go to an examination.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, and the appeal, to this extent only, is granted. 

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


